       Case 1:20-cv-08704-JMF Document 47 Filed 08/05/21 Page 1 of 1



                                                                                Alfons D’Auria

                                                               420 Lexington Avenue, Suite 1830
                                                                    New York, New York 10170
                                                                            Main: 212.392.4772
                                                                           Direct: 917.594.5561
                                                                             Fax: 212.444.1030
                                                                        alfons@lipskylowe.com

                                                                          www.lipskylowe.com

                                              August 4, 2021
                                                             The Application, though untimely, is
VIA ECF
                                                             GRANTED. The deadline for the parties to
The Honorable Jesse M. Furman, U.S.D.J.
U.S. District Court for the Southern District of New York    submit their joint letter and settlement
40 Foley Square                                              agreement is extended until August 9, 2021.
New York, New York 10007                                     The Clerk of Court is directed to terminate
                                                             ECF No. 46. SO ORDERED.
        Re:     Cortes v. Grace 365 Group, et al.,
                20-cv-8704 (JMF)

 Dear Judge Furman:
                                                                                        August 5, 2021
          This firm represents the Plaintiff in this Fair Labor Standards Act matter. We
 write pursuant to Rule 1(F) of Your Honor’s Individual Rules to respectfully request an
 extension of time from August 4, 2021 until August 9, 2021, to file a letter motion for
 approval of settlement and the accompanying settlement agreement. Defendants consent
 to this request. This is the parties’ first request for an extension of this deadline.

          The parties have been working diligently to meet this deadline, and remained
 optimistic that they would be able to do so. The Court was advised of the settlement on
 July 21, 2021 by the Court-annexed mediation program. Plaintiffs provided Defendants
 with a draft of the settlement agreement on July 26, 2021, were provided with Defendants
 initial edits on August 3, 2021, and the parties finalized the agreement on August 4, 2021.
 However, this office has been unable to obtain all Plaintiff’s signatures at this time. The
 parties apologize to the Court and Your Honor for this late request.

        We thank the Court for its attention to this matter and remain available to provide
 any additional information.

                                             Respectfully submitted,
                                             LIPSKY LOWE LLP

                                             s/ Alfons D’Auria___
                                             Alfons D’Auria


CC:     All counsel of record (Via ECF)
